
	

115 HR 3202 : Cyber Vulnerability Disclosure Reporting Act
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3202
		IN THE SENATE OF THE UNITED STATES
		January 10, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the Secretary of Homeland Security to submit a report on cyber vulnerability
			 disclosures, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Cyber Vulnerability Disclosure Reporting Act. 2.Report on cyber vulnerabilities (a)ReportNot later than 240 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that contains a description of the policies and procedures developed for coordinating cyber vulnerability disclosures, in accordance with section 227(m) of the Homeland Security Act of 2002 (6 U.S.C. 148(m)). To the extent possible, such report shall include an annex with information on instances in which such policies and procedures were used to disclose cyber vulnerabilities in the year prior to the date such report is required and, where available, information on the degree to which such information was acted upon by industry and other stakeholders. Such report may also contain a description of how the Secretary is working with other Federal entities and critical infrastructure owners and operators to prevent, detect, and mitigate cyber vulnerabilities.
 (b)FormThe report required under subsection (b) shall be submitted in unclassified form but may contain a classified annex.
			
	Passed the House of Representatives January 9, 2018.Karen L. Haas,Clerk.
